Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 1 of 13
                                                                                            Electronically Filed - Jackson - Independence - June 08, 2021 - 11:14 AM
4.     The individual defendant is a police officer in the State of Missouri who was

employed by Independence, Missouri on the date of the incident. The defendant is sued

in his official and individual capacities.

                              JURISDICTION AND VENUE

5.     Jurisdiction is conferred by § 478.070, RSMo. Ms. Hoeschele’s actions for

damages are authorized by:

           a. 42 U.S.C. §1983;

           b. 42 U.S.C. §1988;

           c. The Fourth, and Fourteenth Amendments of the United States

              Constitution.

6.     Venue is proper in the Jackson County Circuit Court, since the events giving rise

to Ms. Hoeschele’s claim occurred in Jackson County, Missouri.

                                             FACTS

7.     All relevant acts occurred in the Independence, Jackson County, Missouri.

8.     The defendant is liable for damages caused by his intentional, wrongful, and/or

reckless acts and/or omissions while acting within the course and scope of his

employment. This all took place under circumstances where governmental entities and

individual officers are liable. Defendant’s liability is based upon conduct that

demonstrates patterns of behavior and deliberate indifference to the issues raised and to

the rights of citizens. The defendant caused the deprivations of rights, privileges, and

immunities secured to Ms. Hoeschele by the federal constitution through the use of

excessive force in arresting Ms. Hoeschele and by detaining her without lawful cause.


                                     2
        Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 2 of 13
                                                                                            Electronically Filed - Jackson - Independence - June 08, 2021 - 11:14 AM
9.     The defendant’s conduct violated Ms. Hoeschele’s clearly established federal right

to be free from excessive force and from being detained without probable cause or

reasonable suspicion.

10.    Defendant breached his duties, and those breaches proximately and actually

caused or contributed to cause Ms. Hoeschele’ injuries, damages, and suffering.

Defendant should have foreseen the danger to Ms. Hoeschele, specifically the risks that

were likely enough to happen that a reasonably prudent person would take them into

account and then act to prevent them.

11.    Defendant failed to warn and failed to take reasonable steps to protect Ms.

Hoeschele. There were special duties owed to Ms. Hoeschele because of the procedures

used and also the law enforcement actions and inactions described in this pleading.

                                  The Events of June 10, 2016

12.    On June 10, 2016 Ms. Hoeschele was is Independence, Missouri near the

intersection of Jones and 8th Streets around 11:30 P.M.

13.    Ms. Hoeschele approached the defendant and asked him for directions. The

defendant then detained Ms. Hoeschele without lawful cause. The defendant, after

detaining Ms. Hoeschele, learned that she had warrants and announced that she was

under arrest.

14.    Ms. Hoeschele fled from the defendant, who then chased and captured her. He

placed her prone and face down, straddled her torso to prevent her from moving, and

secured her left arm in a handcuff. Ms. Hoeschele’s right arm was pinned under her


                                     3
        Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 3 of 13
                                                                                           Electronically Filed - Jackson - Independence - June 08, 2021 - 11:14 AM
body, and she could not remove her arm from the pin as the defendant’s weight prevented

her from moving. The defendant then applied a straight arm lock to Ms. Hoeschele’s left

arm, holding her wrist with his left hand while pressing on her upper arm above her

elbow with his right hand. The force of the arm lock caused Ms. Hoeschele’s humorous

to break into two pieces.


                                        CLAIMS

15.    Ms. Hoeschele seeks damages against the defendant for:


          a. committing acts under color of law, which deprived Ms. Hoeschele of
          rights secured under the Constitution of the United States;

          b. refusing or neglecting to prevent such deprivations and denials to Ms.
          Hoeschele;

          c. using excessive force upon Ms. Hoeschele in violation of her constitutional
          rights;

          d. conspiring to violate the constitutional rights of Ms. Hoeschele;

          e. causing or contributing to cause physical injury to Ms. Hoeschele;

          f. his wrongful, intentional, and/or reckless conduct.

16.    The defendant’s conduct caused the deprivation of Ms. Hoeschele’ rights under

the United States Constitution and the laws of the United States.

17.    As a direct and proximate result of defendant’s unlawful and malicious physical

conduct committed under color of law and under his authority as a law enforcement

officer, Ms. Hoeschele suffered injuries. Acting under color of state law, the defendant

deprived Ms. Hoeschele of her rights to be secure in her person against the use of



                                     4
        Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 4 of 13
                                                                                            Electronically Filed - Jackson - Independence - June 08, 2021 - 11:14 AM
excessive force and to be free from seizure of her person without lawful cause in

violation of the Fourth and Fourteenth Amendments to the Constitution of the United

States, and the laws of the United States including 42 U.S.C. §1983.

18.    Ms. Hoeschele was subjected to various deprivations because of the actions and

omissions cited above. Specifically, she was deprived of rights, privileges, and

immunities recited throughout this pleading, including:

              a.     rights, privileges, and immunities secured to her
              by the Constitution and laws of the United States of America;

              b.    the rights to security of person and freedom
              from excessive force, guaranteed by the Fourth and Fourteenth
              Amendments to the Constitution of the United States;

              c.     equal protection of the law and equal privileges under the law,
              guaranteed by the Fourteenth Amendment to the United States Constitution
              and similar provisions of the Constitution of Missouri.



                                  ACTUAL DAMAGES

19.    Ms. Hoeschele suffered injuries and damages as a direct and proximate result of

the actions and omissions of defendant. Ms. Hoeschele specifically suffered deprivation

of federal and state constitutional rights, as well as loss of freedom, bodily injury and

pain, emotional pain, worry, suffering, inconvenience, mental distress in the form of

embarrassment, humiliation, and anxiety, fright, nervousness, indignity, humiliation,

embarrassment, insult, and loss of enjoyment of life.




                                     5
        Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 5 of 13
                                                                                           Electronically Filed - Jackson - Independence - June 08, 2021 - 11:14 AM
20.    The damages enumerated in this pleading include, but are not limited to, the pain

and suffering endured by Ms. Hoeschele, including permanent reduction in the full use of

her arm.


                               EXEMPLARY DAMAGES

       All of the acts of defendant were willful, wanton, reckless, and malicious, and

further show a complete and deliberate indifference to, and conscious disregard for, the

safety and rights of Ms. Hoeschele.    Therefore, Ms. Hoeschele entitled to an award of

exemplary damages against the defendant acting in his individual capacity.


                    Count I – 42 U.S.C. §1983 – Violations of the
 Constitution of the United States and Federal Laws by Use of Excessive Force and
                          Effectuating an Illegal Detention

21.    The preceding paragraphs are incorporated by reference.

22.    The actions of the defendant, taken under color of law, caused deprivation of

rights, privileges, and immunities secured by the Constitution and laws of the United

States in violation of 42 U.S.C. §1983.

23.    Defendant’s actions and omissions were intentional and/or wrongful and/or

reckless.

24.    The defendant’s acts and omissions constituted violations of the Fourth and

Fourteenth Amendments, and other provisions of the United States Constitution. Ms.

Hoeschele specifically alleges that there was an an illegal and unconstitutional use of

excessive force and deprivation of liberty without due process, all in violation of the

listed constitutional provisions. The defendant violated Ms. Hoeschele’s constitutional


                                     6
        Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 6 of 13
                                                                                             Electronically Filed - Jackson - Independence - June 08, 2021 - 11:14 AM
right to be free from arbitrary, unnecessary violence perpetrated by government officials.

The force used was greater than was reasonably necessary.

25.    Ms. Hoeschele specifically alleges that he is entitled to damages as a direct and

proximate result of the defendant’s acts and omissions.

26.    Defendant breached his duties, and those breaches proximately and actually

caused or contributed to cause Ms. Hoeschele’ injuries. There was a special relationship

between Ms. Hoeschele and defendant. Defendant should have foreseen the danger to

her in terms of a common-sense perception of the risks involved in the situation and

specifically the risks that were likely enough to happen that a reasonably prudent person

would take them into account.

27.    The defendant’s acts and omissions were willful, wanton, reckless, and malicious,

and further show a complete and deliberate indifference to, and conscious disregard for,

Ms. Hoeschele’ safety and rights.    Ms. Hoeschele is thus entitled to awards of

exemplary damages against the individual defendant in his individual capacities.

28.    Ms. Hoeschele seeks attorney’s fees and expenses pursuant to 42 U.S.C. §1988.

       WHEREFORE, Plaintiff prays that this Court enter a judgment under Count I

against the defendant, specifically granting the following relief:

              a.     An award of fair and reasonable compensatory damages;

              b.     An award of exemplary damages against the individual defendant
              acting in his individual capacities;

              c.    An award of reasonable attorney’s fees and expenses to plaintiff’s
              counsel;

              d.     Such other orders as the Court deems just and proper.


                                     7
        Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 7 of 13
                                                                                            Electronically Filed - Jackson - Independence - June 08, 2021 - 11:14 AM
                                DEMAND FOR JURY TRIAL

         Jessica Hoeschele respectfully demands a jury trial on all issues raised.

                           DESIGNATION OF PLACE OF TRIAL

         Jessica Hoeschele respectfully designates Independence, Missouri as the place of

trial.

                                            The Law Office of Richard W. Johnson, LLC
                                                   /s/ Richard W. Johnson
                                            BY:_________________________
                                            Richard W. Johnson, Mo. Bar #52416
                                            PO Box 7529
                                            Kansas County, MO 64116
                                            Phone: (816) 521-8249
                                            Fax: (888) 908-6869
                                            thedefenders2005@gmail.com
                                            ATTORNEY FOR PLAINTIFF




                                       8
          Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 8 of 13
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

JESSICA HOESCHELE,

                        PLAINTIFF(S),                                    CASE NO. 2116-CV12198
VS.                                                                      DIVISION 2

J. STAUCH,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable KENNETH R GARRETT III on 04-OCT-2021 in DIVISION 2 at 08:30 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.




2116-CV12198                                   Page 1 of 2                       DMSNCMCIVI (2/2017)
         Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 9 of 13
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ KENNETH R GARRETT III
                                              KENNETH R GARRETT III, Circuit Judge


                                       Certificate of Service

        This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiff(s):
RICHARD WAYNE JOHNSON, PO BOX 7529, KANSAS CITY, MO 64116

Defendant(s):
J. STAUCH

Dated: 08-JUN-2021                                              MARY A. MARQUEZ
                                                                Court Administrator




2116-CV12198                                 Page 2 of 2                    DMSNCMCIVI (2/2017)
        Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 10 of 13
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2116-CV12198
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 JESSICA HOESCHELE                                                  RICHARD WAYNE JOHNSON
                                                                    PO BOX 7529
                                                              vs.   KANSAS CITY, MO 64116
 Defendant/Respondent:                                              Court Address:
 J. STAUCH                                                          308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: J. STAUCH
                                      Alias:
  223 N. MEMORIAL DR.
  INDEPENDENCE, MO 64050



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    08-JUN-2021                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 21-SMCC-5291 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21                                  Page 11 of 13
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 12 of 13
                                                                                                   6/2020
7/26/2021                                                       Case.net: 2116-CV12198 - Docket Entries




                                                                                        Search for Cases by: Select Search Method...

 Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                      GrantedPublicAccess    Logoff NICHOLECALDWELL

                           2116-CV12198 - JESSICA HOESCHELE V J. STAUCH (E-CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                      Display Options:
                                                                Descending                                              All Entries
 Click here to Respond to Selected Documents
                                                                                         Ascending


  06/08/2021          Summons Issued-Circuit
                      Document ID: 21-SMCC-5291, for STAUCH, J..
                      Case Mgmt Conf Scheduled
                          Scheduled For: 10/04/2021; 8:30 AM ; KENNETH R GARRETT III; Jackson - Independence
                      Judge Assigned
                      Filing Info Sheet eFiling
                          Filed By: RICHARD WAYNE JOHNSON
                      Note to Clerk eFiling
                          Filed By: RICHARD WAYNE JOHNSON
                      Pet Filed in Circuit Ct
                      Petition.
                         Filed By: RICHARD WAYNE JOHNSON
                         On Behalf Of: JESSICA HOESCHELE
 Case.net Version 5.14.19                                       Return to Top of Page                                    Released 07/15/2021




                      Case 4:21-cv-00534-FJG Document 1-2 Filed 07/26/21 Page 13 of 13
https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.caseNumber=2116-CV12198&inputVO.courtId=CT16&inputVO.isTicket=false      1/1
